                                 IN THE UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
                                          ROANOKE DIVISION

                                   CRIMINAL MINUTES - ARRAIGNMENT

 Case No.: 4:18-cr-11                                               Date: 11/16/2018


 Defendants:                                                   Counsel:
 Jaquan Lamont Trent, custody                                  Scott DeBruin, CJA 


 PRESENT:             JUDGE:                     Robert S. Ballou                TIME IN COURT: 10 min
                      Deputy Clerk:              K. Brown
                      Court Reporter:            K. Brown/FTR
                      U. S. Attorney:            Ron Huber
                      USPO:                      Mike Terry



                                                  ARRAIGNMENT
            Defendant(s) waives reading of Indictment/Information.
            Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P).


 DEFENDANT(S) PLEADS:

  DEF. #               GUILTY                NOT GUILTY              NOLO                     REMARKS 
                                          1‐9                                          
    1 
                                                                 

            Jury trial set for TBD before Judge Urbanski.
            Defendant(s) remanded to custody.


 Additional Information:
 1:03
 Parties present and represented by counsel. Defendant previously appeared for an IA on 11/14 before Judge Hoppe.
 Government moves for detention.
 Defendant does not contest detention at this time, but reserves the right to request that conditions of bond be set in
          the future.
 Defendant remanded.
 Adjourned.
 1:13




Case 4:18-cr-00011-MFU-RSB Document 254 Filed 11/16/18 Page 1 of 1 Pageid#: 799
